Citation Nr: 0400405	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the right upper extremity.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for gastritis.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
November 1941 to April 1942 and with the Regular Philippine 
Army from October 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that denied the above claims.

By letter dated in June 2002 the veteran submitted a 
psychiatric evaluation report which provided a diagnosis of 
post-traumatic stress disorder (PTSD).  The Board has 
construed this as a claim for entitlement to service 
connection for PTSD.  However, this matter has not been 
adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not have 
jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Jurisdiction 
does indeed matter and it is not "harmless" when the VA, 
during the claims adjudication, process fails to consider 
threshold jurisdictional issues.  McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 2002).  The issue is, therefore, referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran 
sustained a shell fragment wound of the right upper extremity 
during his period of service.

2.  The medical evidence shows that the veteran's asserted 
arthritis and gastritis were not present during service or 
for many years thereafter and that there is no causal link 
between a current disorder and service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a shell fragment wound of the right upper 
extremity, arthritis, and gastritis have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him as to 
whether he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the July 2002 rating decision, and the 
December 2002 Statement of the Case (SOC).  He was 
specifically told about the requirements to establish 
successful claims, and of the reasons that the evidence in 
his case was inadequate.  The veteran was further informed of 
which information and evidence he was to provide to VA and of 
which information and evidence VA would obtain on his behalf 
by means of the foregoing correspondence, as well as by 
letter from the RO dated in May 2002.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's available private 
medical treatment records.  There is no indication of 
relevant available medical records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was not afforded a VA examination.  He 
has given a history of residuals of a shell fragment wound of 
the right upper extremity, arthritis, and gastritis; however, 
there is no evidence that he actually had those disorders 
during service.  In fact, the evidence indicates otherwise.  
On examination in May 1946, his respective physical systems 
were normal.

Because there is no competent evidence tending to show that 
the veteran had a shell fragment wound of the right upper 
extremity, arthritis, and gastritis during service, VA's duty 
to assist is not triggered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Even taking into account the veteran's 
statements, these criteria have not been met, as he lacks the 
education, training, or experience to offer medical diagnoses 
or opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain chronic disorders, including 
arthritis and peptic ulcers, may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's medical records include an April 1945 
evacuation hospital discharge slip noting a shrapnel wound of 
the left arm.  Complaints of nausea were made during 
treatment in May 1945.  On hospitalization for treatment of a 
neck cyst in October 1945 examination of the abdomen, bones, 
joints, muscles and skin was normal.  An Affidavit for 
Philippine Army Personnel signed in March 1946 indicates that 
he sustained a shell fragment wound in March or April 1945 
but that he incurred no permanent disabilities.  A report of 
medical examination dated in May 1946 shows that the 
veteran's bones, joints, muscles, abdomen, and neurological 
systems were all normal.  An appendectomy scar was the only 
scar noted.

In a November 1988 affidavit, two Philippine Army servicemen 
stated that the veteran received shell fragment wounds to his 
right leg and left arm in April 1945.

A private medical statement from M. S. Pablo, M.D., dated in 
April 2002, indicates that he examined the veteran and found  
that the veteran had pain and weakness of the right upper 
extremity due to hand grenade shrapnel imbedded in the right 
arm; frequent stomach ache due to exposure to hunger during 
the war as USAFFE guerrilla; and frequent arthritis of both 
legs which he claimed was due to the physical stress suffered 
during the war.  Dr. Pablo stated that he had been a 
physician treating guerrillas after World War II and that the 
veteran was apparently his patient up to the present.

A private medical record from Dr. Pablo dated in May 2002 
shows that he indicated recalling treating the veteran from 
time to time, but that all his records had been lost.  He 
indicated that he recalled the veteran reporting numbness of 
the extremities, especially the right upper extremity, due to 
hand grenade shrapnel during the war which apparently 
affected all his extremities.  He also reported occasional 
complaints of stomach ache due to chronic gastritis 
apparently due to exposure to hunger and unsavory foodstuffs 
during the war.  He described the veteran as currently being 
hardly able to walk due to numbness and weakness of his 
extremities, especially the right upper extremity, which 
totally disabled him from earning a living.

In a statement on an authorization for release of medical 
records received in June 2002 Dr. Pablo indicated that he 
treated the veteran from 1953 to 1964 for pain and numbness 
of the right upper extremity, chronic gastritis and metallic 
foreign body in his right upper arm.

A private psychiatric report from A. L. Anghad, M.D., dated 
in May 2002, shows that in the background portion of the 
report, the veteran indicated he had been hit by a shell 
fragment resulting in a wound of the right upper extremity.  
The diagnosis was PTSD.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
residuals of a shell fragment wound of the right upper 
extremity, arthritis, and gastritis.  Service medical records 
that included complete examinations in October 1945 and May 
1946, are negative for any complaints or findings of any 
related disorder.  There is no evidence of record that the 
veteran ever sustained a shell fragment wound to the right 
upper extremity during his period of active service; rather, 
the records show a shrapnel wound of the left arm, not the 
right upper extremity, in April 1945.  (The Board notes that 
the veteran did not have recognized service in April 1945.)  
Moreover, although a history of shell fragment wound was 
noted on the Affidavit for Philippine Army Personnel in March 
1946, it was noted that no permanent disabilities were 
incurred.  Further, no mention was made of a shell fragment 
wound to the right upper extremity in the affidavit from 
fellow Philippine Army servicemen in 1988.  There is no 
evidence of arthritis or gastritis in the service records.  
Additionally, there is no evidence of the manifestations of 
arthritis to a compensable degree within one year following 
separation from service 

Post-service medical evidence includes the statements from 
Dr. Pablo who suggested that the veteran's numbness of the 
right upper extremity was due to a hand grenade shrapnel 
wound which occurred during his period of service; that 
chronic gastritis was the result of exposure to hunger and 
unsavory foodstuffs during the war; and that arthritis of 
both legs was due to the physical stress suffered during the 
war.  Dr. Pablo set forth his opinion without providing any 
clinical evidence to support his rationale, rather he relied 
on the history as provided by the veteran and his own memory 
that the veteran's disorders were of service origin.  Dr. 
Pablo reported his recall of treating the veteran "from time 
to time" in one statement, from 1953 to 1964 in another 
statement and "apparently" from World War II in yet another 
statement.  His statements are not based on any objective 
record and, to the extent he purports to have treated the 
veteran since World War II, are based on "recall" of events 
occurring some 56 years earlier.  Given the service records 
that do not support his recollection and, with regard to the 
shrapel wound, contradict his recollection, and the lack of 
any supporting clinical evidence from 1946 to 2002, his 
recall and his opinion as to the etiology of current pain and 
weakness of the right upper extremity, gastritis and 
arthritis are of no probative value.  Moreover, his April 
2002 statement that the veteran was apparently his patient up 
to the present indicates that he does not have any 
independent recall of treating the veteran.  In any event, it 
is obvious that his assessments were based upon a history as 
provided by the veteran, and not from confirmed evidence of 
inservice incurrence.  A medical diagnosis is only as 
credible as the history on which it was based.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [ a diagnosis "can be no better than the 
facts alleged by the appellant."]. 

The only other evidence of record that links the veteran's 
currently diagnosed residuals of a shell fragment wound of 
the right upper extremity, arthritis, and gastritis to 
service are the veteran's own statements.  The veteran, as a 
lay witness, is not competent to provide a medical opinion 
relating his present disability to service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

As such, the preponderance of evidence is against the claim 
that residuals of a shell fragment wound of the right upper 
extremity, arthritis, and gastritis were manifested during 
the veteran's period of service or within one year following 
his separation from service, or that they are related to any 
incident of service.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  Accordingly, his claims for service connection must 
be denied.  The evidence in this case is not so evenly 
balanced as to allow application of the benefit of the doubt 
rule as required by law and VA regulations.  See 38 U.S.C.A. 
§5107 (West 2002).


ORDER

Entitlement to service connection for residuals of a shell 
fragment wound of the right upper extremity is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for gastritis is denied.


	                        
____________________________________________
	HOLLY E. MOEHLMANN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



